DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over parent application 15293541 now of U.S. Patent No. 11294625. Claim 8 of the present application is identical to claim 1 of U.S Patent No. 11294625 with the exception that the present application claims one or more fused multiply add hardware logic components, and an output hardware logic module, whereas U.S Patent No. 11294625 claims one or more fused multiply add components, and an output module respectively.  However, the broadest reasonable interpretation of the one or more fused multiply add hardware logic components, and output module includes hardware logic.  See specification [0099], [00112] which describe system embodiments, which includes the one or more fused multiply add hardware logic components, and the output module, to comprise implementations in hardware. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-15, and 19-20 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Regarding claim 1, under the Alice Framework Step 2A prong 1, the claim recites the following mathematical concepts for calculating a reciprocal square root:
determine whether an infinitely precise result of a reciprocal square root operation performed on an input floating point number is greater than, less than, or equal to a particular number in a first floating point precision
(a) calculate a square of the particular number in a second floating point precision that is less than the first floating point precision;
(b) calculate a rounding error in the calculated square;
(c) calculate a first delta value in the first floating point precision by calculating the square multiplied by the input floating point number less than one; and 
(d) calculate a second delta value in the first floating point precision by calculating the rounding error multiplied by the input floating point number plus the first delta value; and
indication of whether the infinitely precise result of the reciprocal square root operation is greater than, less than or equal to the particular number based on a sign of the second delta value.
The above steps are all steps performed in calculating a reciprocal square root as can be performed on pen and paper or in the mind. 
	Under the Alice Framework Step 2A, prong 2 analysis the claim recites the following additional elements: one or more fused multiply add (FMA) components, and an output module.  These limitations are recited at a high level of generality and in a manner that generally links the mathematical concepts to generic hardware logic in a manner that merely comprise instructions to “apply” the exception in a generic way using generic hardware logic.  For these reasons, the claim is not integrated into a practical application.
	Under the Alice Framework Step 2B analysis, as stated under Step 2A, prong 2, the claims merely generally links the mathematical concepts to generic hardware logic.  The novelty claimed is in the mathematical calculations comprising the steps a-2 of calculating the square root, and the indicating whether the result is greater than, less than or equal to a particular number.  There is no inventive concept to be found in technology.  For these reasons, the claim does not amount to significantly more than the abstract idea.

	Regarding claim 2, in addition to the claim 1 analysis, the claim comprises the following further additional element: only one fused multiply add hardware logic component that is configured to perform each of (a), (b), (c), and (d) in a different.  Under the step 2A prong 2 analysis, this comprises an insignificant extra solution activity. For these reasons the claim is not integrated into a practical application. Under the step 2B analysis, performing steps of a mathematical calculation in different cycles comprises well understood, routine, and conventional activity.  See e.g., J.L. Hennessy et. al., Computer architecture: A quantitative approach, Elsevier Science & Technology, Appendix A1, 2014, which discloses pipelining wherein processing is scheduled and performed over multiple cycles.

	Regarding claims 3-4, in addition to the claim 1 analysis,  the claims further recite mathematical concepts comprising determining whether results are within a range, and only choosing to do a function, i.e., invoking, depending on the determining.  These are mental steps and mathematical concepts under Step 2A prong 1.  Under step 2A prong 2, the claims further recite the additional element decision logic.   As in claim 1, this further limitation continues to be recited at a high level of generality and in a manner that generally links the mathematical concepts to generic hardware logic in a manner that merely comprise instructions to “apply” the exception in a generic way using decision logic.  The claims fall short of reciting a particular machine or manufacture that is integral to the claim.  For these reasons, the claims are not integrated into a practical application.
	Under the Alice Framework Step 2B analysis, as stated under Step 2A, prong 2, the claims merely generally links the mathematical concepts to generic decision logic.  The novelty continues to be in the mathematical concepts, not in technology.  For these reasons, the claim does not amount to significantly more than the abstract idea.

	Regarding claims 5-7, under the step 2A prong 1 analysis, the claims further recite mathematical concepts of generating a particular number in a first floating point precision based on a calculated result, further limits a precision of the particular number, and further limiting the format of the first floating point precision and by setting the particular number to a result, and format.  Under the step 2A prong 2 analysis, the claims further recite the following additional element: a particular number generation logic unit. 
As in claim 1, this further limitation continues to be recited at a high level of generality and in a manner that generally links the mathematical concepts to a generic logic unit in a manner that merely comprise instructions to “apply” the exception in a generic way using the logic unit.  The claims fall short of reciting a particular machine or manufacture that is integral to the claim.  For these reasons, the claims are not integrated into a practical application.
	Under the Alice Framework Step 2B analysis, as stated under Step 2A, prong 2, the claims merely generally links the mathematical concepts to a generic logic unit.  The novelty continues to be in the mathematical concepts, not in technology.  For these reasons, the claim does not amount to significantly more than the abstract idea.

Regarding claim 11, under the step 2A prong 2 analysis, the claim recites the following additional element: the system is embodied in hardware on an integrated circuit. As in claim 1, this further limitation continues to be recited at a high level of generality and in a manner that generally links the mathematical concepts to a generic hardware on an integrated circuit in a manner that merely comprise instructions to “apply” the exception in a generic way using the logic unit.  The claims fall short of reciting a particular machine or manufacture that is integral to the claim.  For these reasons, the claims are not integrated into a practical application.
	Under the Alice Framework Step 2B analysis, as stated under Step 2A, prong 2, the claims merely generally links the mathematical concepts to hardware on an integrated circuit.  The novelty continues to be in the mathematical concepts, not in technology.  For these reasons, the claim does not amount to significantly more than the abstract idea.

	Claim 12-14 is directed to method that would be practiced by the apparatus of claims 1-3.  All steps recited by the method of claims 12-14 are practiced by the apparatus of claims 1-3 as configured.  The claim 1-3 applies equally to claims 12-14 respectively.

	Regarding claim 15, in addition to the claim 12 analysis, the claim further recites mathematical steps for generating a particular number.  The claim recites no further additional elements that require analysis under steps 2A prong 2 and step 2B.

Claim 19 is directed to a non-transitory computer readable storage media having  stored thereon computer readable code configured to cause the method as in claim 12.  See claim 12 analysis with respect to the claim 12 limitations which apply equally to claim 19.  Furthermore with respect to additional element, a non-transitory computer readable storage media having stored thereon computer readable code under the step 2A prong 2 and step 2B analysis, this further limitation continues to be recited at a high level of generality and in a manner that generally links the mathematical concepts to a generic hardware on an integrated circuit in a manner that merely comprise instructions to “apply” the exception in a generic way.  For these reasons, claim 20 is not integrated into a practical application, and not significantly more than the abstract idea.

Claim 20 is directed to a non-transitory computer readable storage media having  stored thereon a computer readable dataset description that when processed by an integrated manufacturing system causes the integrated circuit manufacturing system to manufacture the system as in claim 1.  See claim 1 analysis with respect to the claim 1 limitations which apply equally to claim 20.  Furthermore with respect to additional element a non-transitory computer readable storage media having stored thereon a computer readable dataset description that when processed by an integrated circuit manufacturing system causes the integrated circuit manufacturing system to manufacture the system, under the step 2A prong 2 and step 2B analysis, this further limitation continues to be recited at a high level of generality and in a manner that generally links the mathematical concepts to a generic hardware on an integrated circuit in a manner that merely comprise instructions to “apply” the exception in a generic way.  For these reasons, claim 20 is not integrated into a practical application, and not significantly more than the abstract idea.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the nonstatutory double patenting rejections, or upon filing of an eterminal disclaimer, and if rewritten to overcome respective rejections under U.S.C. § 101 cited in this office action.

The following is a statement of reasons for indication of allowable subject matter.  Applicant claims an apparatus, method, and computer readable media with instructions that when executed cause determination whether an infinitely precise result of a reciprocal square root operation performed on a floating point number is greater than, less than, or equal to a particular number in a first floating point precision. The algorithm performs the following steps: a. calculate a square of a particular number in less precision than the input floating point number, b. calculate a rounding error of the square, c. calculate the square multiplied by the input floating point number minus one, d. calculate the rounding error multiplied by the input floating point number plus the value calculated in step c.  Resulting from this algorithm an indication is provided of whether the result of the reciprocal square root calculation is greater than, less than, or equal to the particular number based on a sign of the value in step d.  Based on this indication the floating point number is rounded in the lesser precision.    The primary reason for indication of allowable subject matter is the specific algorithmic steps a-d disclosed, specifically the steps of squaring of a determined half way number (a), and the specific equation for calculation of delta values (c, and d).
US 6,625,632 B1 Kotlov (hereinafter “Kotlov”), is the closest prior art found.  Kotlov discloses an apparatus, method, and computer readable media for performing a square root with reduced error.  Kotlov's algorithm comprises determination of an estimated reciprocal square root, determination of one half of the reciprocal square root, multiplying the halved value by the original operand, estimated the square root based on evaluation of an error, and estimating the square root by multiplying the prior estimate by a value equal to one plus the estimated value (fig 1, col 2 lines 34-47, col 3 line 42-col 4 line 50).  Kotlov determines the rounded value based on a relationship to the one-half number, but does not calculate a square of the one-half number.  Instead Kotlov multiplies the one-half number by the original operand.  
A. H. Karp, and P. Markstein, High-Precision Division and Square Root, ACM Transactions on Mathematical Software, Vol. 23, No. 4, December 1997, p. 561-589 (hereinafter “Karp”), discloses rounding method for performing a square root operation that results in high precision using multiplication and addition components and associated operations.  Karp calculates rounded square root with high precision using conventional floating point multiplier and adder components, but does not use the same algorithm claimed in steps a-d of claim 1 (p. 571 Table III), specifically the half-way number is not squared.
US 6996596 B1 Ho et al. (hereinafter “Ho”), discloses a floating point processor with improved accuracy that performs a square root operation (col 6, lines 58-61).  Ho discloses rounding determined with respect to a half-way number (fig 4B), and determination made with respect to whether calculation result is greater, less than, or equal to the half way number (col 3 lines 23-42).  Calculations are performed with floating point multipliers and adders (col 5 lines 28-35, and 53-56).  Ho does not disclose the specific algorithmic steps a-d recited in claim 1.
Other relevant art includes:
US 5671170 A Markstein discloses a method and apparatus for correctly rounding results of square root computations using an enhanced Tuckerman test.
US 9612800 B2, Rarick. Patent application by Applicant disclosing a method, computer system, computer readable media with computer readable code for generating a computer system that implements a square root operation upon which the rounding operation of the present application could be applied.
P.W. Markstein, Computation of elementary functions on the IBM RISC System/6000 processor, IBM J. Res.Develop., Vol 34 No 1, January 1990, p. 111-119 discloses implementation of algorithms using an accumulate instruction for Newton-Raphson iterative algorithms for division, square root, and the elementary functions.
Florent de Dinechin, et al.., Multiplicative square root algorithms for FPGAs, 2010 International Conference on Field Programmable Logic and Applications, IEEE Computer Society, 2010, p. 574-577.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182